                 Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 1 of 8 Pageid#: 5




                        VIRGINIA:


                                      IN THE CIRCUIT COURT FOR THE COUNTY OF ROCKBRIDGE



                        BRENDA M. ANDERSON                         *
                                                                   *
                               Plaintiff                           *
                                                                   *
                        v.                                         *
                                                                   *
                        MATTHEW O'HERRON                           *
                        Administrator of the Estate of            *
                        MATTHEW BRIAN DEAN, Deceased              *
                                                                  *
                                                                  *      Case No.
                        NEW PRIME, INC.                           *
                        c/o INCORP SERVICES, INC.                 *
                        Registered Agent                          *
                        7288 Hanover Green Drive                  *
                        Mechanicsville, VA 23111                  *
                        (Hanover County)                          *
                                                                  *
                              Defendant                           *


                                                              COMPLAINT

                              Comes now the Plaintiff, BRENDA M. ANDERSON, by counsel, and moves for judgment

                       against the Defendants, MATTHEW O'HERRON, ADMINISTRATOR of the ESTATE OF MATTHEW

                       BRIAN DEAN, and NEW PRIME INC., jointly and severally, on the following grounds and in the
Ferris & Bakin, p.c.
   Roanoke, Virginia   amount set forth below.




                                                                                                       EXHIBIT
                                                                                                          A
                 Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 2 of 8 Pageid#: 6




                         1. On or about May 28, 2018 at approximately 12:30 pm, Plaintiff, BRENDA M. ANDERSON,

                             was operating her 1996 Toyota 4Runner SR5, traveling in a southerly direction in the left

                             lane of Interstate 81, near mile marker 180 in Rockbridge County, Virginia.

                         2. At or about that same time and place, Defendant's decedent, MATTHEW BRIAN DEAN

                             ("Dean"), a resident of Live Oak, Florida, was operating a Commercial Motor Vehicle

                             ("CMV"), a 2016 Peterbilt Tractor Trailer, owned and operated by Defendant NEW

                             PRIME, INC. ("New Prime") and was also traveling in a southerly direction in the right

                             lane of Interstate 81, near mile marker 180 in Rockbridge County, Virginia.

                         3. NEW PRIME is a Nebraska corporation registered to conduct business in the

                             Commonwealth of Virginia.

                         4. At or about the same time and place. Dean failed to control his CMV, failed to keep a

                            proper lookout, made an unsafe lane change, and failed to maintain control of his CMV.

                            As a result, the tractor trailer he was driving departed from the right lane, crossed into

                            the left-hand lane of southbound Interstate 81, and struck the passenger side of

                            Plaintiffs vehicle.

                         5. Upon impact with the right rear of Plaintiff's vehicle by Dean, the 4Runner was spun

                            around in the roadway causing it to overturn and then roll down the highway at a high

                            rate of speed. Plaintiff's vehicle eventually traveled off the right side of the roadway and

                            struck an embankment before coming to rest off the side of the highway.
Ferris &Eakin, p.c.
   Roanoke. Virginia




                                                                     2
                 Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 3 of 8 Pageid#: 7




                                                           NEGLIGENCE OF DEFENDANT DEAN

                          6, Plaintiff incorporates paragraphs 1 to 5 by reference and further alleges as follows:

                         7. At the same time and place, Dean had a duty to operate New Prime's CMV with

                             reasonable care and due regard for others using the road considering the conditions of

                             the highway at the time and to follow all regulations applicable to operation of a CMV in

                             Virginia.

                         8. Notwithstanding his duties, Dean did then and there so carelessly, recklessly, and

                             negligently operate his vehicle that he drove into the side of Plaintiffs vehicle with such

                             force as caused Plaintiffs vehicle to overturn multiple times.

                         9. Dean was negligent in that he:

                                 a.   Failed to maintain proper control of his vehicle.

                                 b. Failed to keep a proper lookout for overtaking vehicles.

                                c.    Made an unsafe lane change.

                                d. Failed to drive on the right side of the highway.

                                e. Failed to exercise reasonable care under the circumstances then and there

                                      existing.

                                f.    Drove into right rear side of Plaintiffs vehicle causing it to overturn and roll

                                      down the highway.

                                g- Failed to signal an intention to change lanes
Ferris & Eakin, p.c.
   Roanoke, Virginia
                         10. Dean's negligence is evidenced by his violation of Federal Motor Carrier Safety

                            Regulations ("FMCSR") Section 383.110 "Required Knowledge and Skills; General




                                                                        3
                 Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 4 of 8 Pageid#: 8




                             Requirement;" FMCSR Section 383.111(a)(10) "Required Knowledge; Space

                             Management;" and FMCSR Section 383.113(c) "Required Skills; Safe On-Road Driving

                             Skills." These regulations are incorporated by reference into the Virginia Administrative

                             Code, 19 VAC 30-20-80, and are applicable to Dean, 19 VAC 30-20-40, with no

                             exceptions, 19 VAC 30-20-190.

                         11. Dean was also negligent in that he violated Virginia Code Sections 46.2-802 (failure to

                             drive on the right side of the highway), 46.2-804 and 46.2-341.20(A)(4) (improper lane

                            change), and 46.2-853 (failure to maintain proper control).

                         12. Dean's violations of the Virginia Code, Virginia Administrative Code and FMCSR

                            constitute negligence per se.

                         13. The negligence of Dean as alleged herein was a direct and proximate cause of Plaintiff's

                            injuries.

                                                 NEGLIGENCE OF DEFENDANT NEW PRIME, INC.

                         14. Plaintiff incorporates paragraphs 1 to 13 by reference and further alleges as follows:

                         15. The negligence of Defendant, New Prime, is evidenced by its violation of FMCSR Section

                            390.11 "Motor Carrier to require observance of driver regulations," incorporated by

                            reference in the Virginia Administrative Code (19 VAC 30-20-80) and applicable to New

                            Prime (19 VAC 30-20-40), without exception, in that:


Ferris &Eakin, p.c.
                                a. New Prime failed to require Dean to have the knowledge and skills necessary to
   Roanoke, Virginia
                                    operate a CMV under FMCSR Section 383.110 "Required Knowledge and Skills;

                                    General Requirement."




                                                                     4
                 Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 5 of 8 Pageid#: 9




                                 b. New Prime failed to require Dean to understand the procedures and techniques

                                      for controlling the space around his CMV, violating FMCSR Section

                                      383.111(a)(10) "Required knowledge; Space management."

                                 c.   New Prime failed to require Dean to possess safe on-road driving skills, violating

                                      FMCSR Section 383.113 (c) "Required skills; Safe on-road driving skills."

                         16. New Prime's violations of the Virginia Administrative Code and the FMCSR constitutes

                             negligence per se.

                         17. The negligence of Defendant, New Prime, was a direct and proximate cause of Plaintiffs

                             injuries.

                                                               RESPONDEAT SUPERIOR

                         18. Plaintiff incorporates paragraphs 1 to 17 by reference and further alleges as follows:

                         19. NEW PRIME, INC. is incorporated in Nebraska and its offices and principal place of

                             business are located at 2740 N. Mayfair Avenue, Springfield, MO 65803.

                         20. On May 28, 2018 Dean was acting in the scope of his employment as an employee,

                            servant and/or agent for NEW PRIME, INC.

                         21. Defendant NEW PRIME, INC. is liable for the negligence of Dean under the doctrine of

                            respondeat superior and/or vicarious liability.

                                                    QUALIFICATION OF ADMINISTRATOR

                         22. Plaintiff incorporates paragraphs 1 to 21 by reference and further alleges as follows:
Ferris ScEakin, p.c.
   Roanoke, Virginia
                         23. Matthew Brian Dean died on May 28, 2018 in Rockbridge County, Virginia.




                                                                      5
                Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 6 of 8 Pageid#: 10




                                 24. On Motion of the Plaintiff in case number CL20000309-00, the Rockbridge County

                                     Circuit Court entered an Order appointing Matthew O'Herron Administrator of the

                                     Estate of Matthew Brian Dean pursuant to Virginia Code Section 64.2-454.

                                                                             DAMAGES

                                 25. Plaintiff incorporates paragraphs 1 to 24 by reference and further alleges as follows:

                                 26. As a direct and proximate result of the negligence of MATTHEW BRIAN DEAN and NEW

                                     PRIME, INC., jointly and severally, Plaintiff, BRENDA M. ANDERSON, has sustained

                                    serious and painful injuries, some of which are permanent; has suffered physical pain,

                                    discomfort and mental anguish, and these will continue in the future; has suffered

                                     permanent scarring; has incurred in the past and will continue to incur in the future

                                    substantial medical and hospital bills in an effort to be cured of or treated for her

                                    injuries; will continue to suffer severe physical pain and mental anguish; has incurred

                                    lost income; and has been prevented from attending to her business and personal

                                    affairs for a period of time.

                                WHEREFORE, Plaintiff, BRENDA M. ANDERSON, by counsel, demands judgment against the

                             Defendants, Matthew O'Herron, Administrator of the Estate of MATTHEW BRIAN DEAN,

                             deceased, and NEW PRIME, INC., jointly and severally, in the amount of Six Hundred Thousand

                             and 00/100 Dollars ($600,000.00) and her costs in this behalf expended, together with interest

                             at the judgment rate since May 28, 2018, and the fees incurred by her to retain and qualify the
Ferris & Bakin,        rc.
   Roanoke. Virginia
                             Administrator of the Estate of Matthew Brain Dean.

                                A trial by jury is demanded.




                                                                             6
                Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 7 of 8 Pageid#: 11




                                                          BRENDA IVLANDERSON

                                                                                f
                                                          By         2i               'Ah
                                                                 Raphael E. Ferri^, Of Counsel

                       Raphael E. Ferris, VSB # 21973
                       FERRIS & EAKIN, P.C.
                       22 Luck Avenue SW
                       Roanoke, Virginia 24011
                       540-344-3233
                       540-344-6608 (fax)




Ferris & Eakin, p.c.
   Roanoke, Virginia




                                                            7
Case 6:21-cv-00004-NKM Document 1-1 Filed 02/17/21 Page 8 of 8 Pageid#: 12




      VIRGINIA:

                                         IN THE CIRCUIT COURT FOR THE COUNTY OF ROCKBRIDGE



      IN RE:
                                                                                         CL &000030^-00
                     ESTATE OF MATTHEW BRIAN DEAN

                                                              ORDER
                     This day came the Petitioners, BRENDA M. ANDERSON and CARA ANDERSON,
                                                                                                                             by
      counsel, and petitioned this Court to appoint Matthew O'Herron as the Admini
                                                                                  strator of the
      Estate of Matthew Brian Dean, pursuant to Section 64.2-454 of the Code
                                                                               of Virginia. Upon
      presentation of the Police Crash Report prepared by the Virginia State Police
                                                                                    listing the date of
      death of Matthew Brian Dean as May 28,2018, and articles from wset.co
                                                                                   m and The Roanoke
      Times' Roanoke.com website dated May 28,2018 which also identified Matthe
                                                                                         w Brian Dean as
      the driver of a tractor trailer who died at the scene of a crash in Interstate
                                                                                     81 on May 28,2018,
        . ■■■■   7    >V .:   ; ■    T

      it is hereby
               ORDERED that Matthew O'Herron be appointed as the Administrator of the
                                                                                                                            Estate of
      Matthew Brian Dean pursuant to Section 64.2-454 of the Code of Virginia
                                                                              .
                     ENTERED this              day                    , 2020.




                                                                                Judge

      1 a:            this:

                                    IE-QuiAia
      Raphael E. Ferris, VSB # 21973
      Ferris & Eakln, P.C
      22 Luck Avenue SW
                                                                                ,
      Roanoke, Virginia 24011                                           IN testimony trial: the foregoing is ? true
      540.345.1000 '          !                                         copy, tftkeryfrom the records of this court,
      540.344.6608 (fax)                                                I hereby set my hand and atftxihe SEAL of
                                                                        this Court.
      ravO rvalaw.com                                                   This iTIh day of_cSpiiA.             . 20
         Counsel for Petitioners'
                                                                        Michdlle M. Trout, Cleric •
                                                                        Circuit Court of Rockbridge Cpunty, Virginia
                                                                        by: Y     i   . *•   ■ ■   .    i ‘   .   ■":   “




                                                                                             •         cSwDeputy Clerk
